Opinion on Reheabistg- On May 31, 1961, claimant filed Ms petition for rehearing and reversal of an opinion handed down by this Court on March 24,1961. The petition alleges that on March 3, 1959 respondent filed a motion to dismiss the complaint on the grounds that claimant had not filed a notice of Ms claim as reqMred by Section 22-1 of the Court of Claims Law, which Section was enacted by House Bill No. 552 of the 70th General Assembly of the State of Illinois. Claimant thereafter filed objections to the motion, and alleged that House Bill No. 522 violates Section 13 of Article IV of the Illinois Constitution of 1870. The opiMon of March 24, 1961 sustained the motion of respondent to strike the complaint, and found that House Bill No. 522 did not violate Section 13 of Article IV of the Constitution. However, a minority opiMon, filed in this case, found that the objections to the motion were well taken, and that House Bill No. 522 was unconstitutional. It is apparent that this Court, consisting of three members, was gravely concerned by the issues raised by the pleadings, in that House Bill No. 522 was sustained by a bare majority. What is not apparent by the reading of either the majority or the minority opiMon is a fundamental question, wMch may be stated as follows: “Does the Court of Claims, under our Constitution, have the jurisdiction, power or authority to inquire into the constitutionality of any of the provisions of the Court of Claims Law as enacted by the Legislature?” The members of the Court were in disagreement as to the answer to this question. However, the Court saw fit to take jurisdiction, and thereafter filed a majority and a minority opiMon in this case. The petition for rehearing has reopened this case for the consideration by the Court, and, although the petition limits the inquiry to the matters therein contained, the Court, on its own motion and before turning to the petition, believes that it must resolve the question of its jurisdiction to approve or strike down an act of the Legislature. At the outset, three sections of the Constitution of 1870 should be considered: Article IV, Section 26 “The State of Illinois shall never be made defendant in any court of law or equity.” JUDICIAL DEPARTMENT Article VI, Section 1 “Judicial Power, where vested. “The judicial powers, except as in this article is otherwise provided, shall be vested in one Supreme Court, Circuit Courts, County Courts, Justices of the Peace, Police Magistrates and such courts as may be created by law in and for cities and incorporated towns.” Article III — Distribution of Powers. “The powers of the government of this State are divided into three distinct departments — the legislative, executive and judicial; and no person, or collection of persons, being one of these departments, shall exercise any power properly belonging to either of the others, except as hereinafter expressly directed or permitted.” At the beginning of its statehood, Illinois took a surprisingly liberal and progressive attitude regarding claims against the sovereign. Its Constitution of 1818 made no provision for the adjustment of claims against the State, but the following year the General Assembly passed an act, which provided that the Auditor of Public Accounts might sue and be sued on behalf of the State. When a judgment of a court of general jurisdiction was rendered against the Auditor, he was authorized to draw a warrant on the State Treasurer for the amount of the judgment, and the warrant was payable out of moneys not otherwise appropriated. This act was repealed in 1829 by an act, which provided that the Auditor might be sued, but that the judgment would not be conclusive upon the State until examined by the General Assembly, and an appropriation made to satisfy the judgment, or so much of it as the General Assembly might deem just. The suit could be brought only in the county where the Capital was located; express provision was made for appeal to the Supreme Court. The act was replaced in 1845 by another act, which was, however, substantially the same. The Constitution adopted in 1848 provided that the General Assembly should direct by law the manner in which suits might be brought against the State. Apparently, the General Assembly failed to act, and between 1848 and 1870 the only applicable law was a special act covering unliquidated claims arising from canal construction. A proposed Constitution in 1862 provided that suits against the State might be brought in the Circuit Court of the county where the seat of government was situated, but permitted a change of venue in proper cases. The Constitution adopted in 1870, however, and still in force in Illinois, reverted to the earlier and narrower conception of sovereign immunity from suit. Only in the Legislature itself could any relief be had for claims against the State until 1877 when an act was passed creating a Commission of Claims. From 1877 to the present time legislative changes were enacted altering the form for the presentment of claims, but, in general, the concept of a commission to hear and pass upon claims has been maintained. The present Court of Claims Law is set forth in Chap. 37, Section 439 of the Illinois Revised Statutes. A few of the pertinent sections are noted in brief. Section 439.1. The Court of Claims, hereinafter called the Court, is created. Section 439.8. The Court shall have jurisdiction to hear and determine the following matters: (a) All claims against the State founded upon any law.. . (b) All claims against the State founded upon any contract . . . (c) All claims against the State for time unjustly served in prison . . . (d) All claims against the State for damages sounding in tort . . . (e) All claims for recoupment made by the State (f) All claims for recovery of overpayment of premium taxes by insurance companies . . . Section 439.20. At every regular session of the General Assembly, the Clerk of the Court shall transmit to the General Assembly a complete statement of all decisions in favor of claimants rendered by the Court during the preceding two years, stating the amounts thereof, the person in whose favor they were rendered, and a synopsis of the nature of the claims upon which they were based In addition to the provisions of the Constitution and the Court of Claims Law, it may be well at this time to define the word jurisdiction. Jurisdiction includes not only the power to hear and determine the cause, but to enter and enforce a judgment. (Williams vs. Hawkins, 75 Colo. 136. Words and Phrases, Vol. 23, P. 366.) Turning now to the basic question of jurisdiction, we note that, in the absence of the Court of Claims Law, it would be impossible to recover any claim against the State due to the prohibition of Section 26 of Article IV of the Constitution. Section 1 of Article VI enumerates the courts created by the Constitution, and it is readily apparent that, although the Legislature describes the Court of Claims as a Court, it is not a constitutional court. The text “Preparing and Trying Cases in the Court of Claims” (Nebel and Eckert) defines the Court of Claims as follows: “The Illinois Court of Claims is a statutory body as distinguished from a constitutional body, and, as such, in reality, is not a court but is a legislative commission. The power to pay claims against the State is in the Legislature, and the Court of Claims can neither extend nor limit this power. (Fergus vs. Brady, 270 Ill. 201.) If then it be admitted that the Court of Claims is in fact a commission or fact finding body for the convenience of the Legislature in sifting out and reporting back to the Legislature meritorious claims, so that, in turn, the Legislature may make the necessary appropriations, then it is crystal clear that any opinion of this Court purporting to find House Bill No. 522 either constitutional or unconstitutional would be in complete violation of Article III and Article VI, Section 1, of the Constitution. Many statutory bodies, in the performance of their duties, exercise quasi-judicial functions, and at times it is difficult to define the precise line where quasi-judicial functions and judicial functions overlap. Owners of Land vs. Stookey, 113 Ill. 296. Board of Appeals under Section 46 of the Drainage Act was attacked as an illegal tribunal exercising judicial powers. The court held that the Board action was purely ministerial, and did not violate the Constitution. People, ex rel Kern, vs. Chase, 165 Ill. 527. Section 38 of the Torrens Act purported to clothe the Recorder of Deeds with authority to hear and determine adverse claims over land, and thereafter issue a certificate of title to one of the parties. This was challenged as being unconstitutional. The court held that the power conferred upon the Recorder was a judicial function. His decision affected the rights of the parties claiming ownership, and, therefore, contravenes Article VI, Section 1, as this power is limited to the courts. When the Court of Claims hears and determines the merits of a claim, and thereafter files its report with the Legislature, it is clearly exercising a quasi-judicial function. When it is called upon to pass on the constitutionality of an act of the Legislature, it is manifestly clear that it is attempting to perform a judicial function of the highest order, and, being a commission of the Legislature, rather than a component part of the judicial department, it would violate Article VT, Section 1, of the Constitution. In addition to the foregoing, there is another reason why this Court should not attempt to invalidate an act of the Legislature as expressed in the Court of Claims Law. No claimant has a constitutional right to reimbursement from the State for a claim, regardless of its merits. The Legislature can create or abolish the Court of Claims at its pleasure. Having created the Court, it may also establish rules, regulations and procedures for the consideration of such claims, and such rules, regulations and procedures may not be questioned by anyone, including the Court, which has the responsibility of administering the law. For the foregoing reasons, this Court finds that it does not have the jurisdiction, power or authority to rule on the constitutionality of the Court of Claims Law. It is, therefore, ordered that the majority and minority opinions, heretofore filed on March 24, 1961, be expunged from the records. It is further ordered that the motion of respondent to strike the complaint for failure of claimant to comply with Section 22-1 of the Court of Claims be allowed.